Per Curiam.
In .advising the judgment debtor and the witness to leave court, instead of acquiescing in the suggestion of the attorney for the judgment creditor, that the attorney go before the justice hearing ex parte matters on the objections made by the debtor’s attorney, the attorney for the judgment debtor was in contempt of court and it was error to deny the motion of the judgment' creditor and impose upon him the payment of ninety dollars costs.
Orders reversed, with ten dollars costs and disbursements, and motion to punish for contempt granted to the extent of imposing a fine of one hundred dollars upon the attorney for the judgment debtor. Settle order on notice.
All concur; present, Lydon, Callahan and Peters, JJ.